 FAST FOODMAKERS49Fast FoodinakersandLocal 773, International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 4-CA-6394February 14. 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 20, 1973, Administrative Law JudgePaul Bisgyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel andCharging Party filed briefs in opposition to Respon-dent's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Fast Foodmakers,Quakertown, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.they went on strike in protest to the discharges; interrogat-ed employees concerning their desires for union represent-ation and their voting intentions in a contemplated Boardelection;and promised better working conditions andreinstatement of the terminated employees provided theemployees withdrew support of the Union's organizationalefforts and its representation petition, and provided theunfair labor practice charges were withdrawn. At the closeof the hearing, the parties waived oral argument butthereafter filed briefs in support of their respectivepositions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONS1.THEBUSINESS OF THE RESPONDENTThe Respondent, a North Carolina Corporation, with anoffice and place of business in Quakertown, Pennsylvania,isengaged in the warehousing and wholesale distributionof food and other products. The Quakertown facility is theonly operation involved in this proceeding. During the 12-month period preceding the issuance of the complaintherein, the Respondent sold and shipped products valuedin excess of $50,000 to customers located outside Pennsyl-vania.During the same period, the Respondent's grossvolume of business exceeded $500,000.It is conceded, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Il.TIIE LABORORGANIZATION INVOLVEDThere is no question that Local 773, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Union, is a labororganization within themeaningof Section 2(5) of the Act.DECISIONSI'ATEMENT OF THE CASEPAUL BISGYER. Administrative Law Judge: This proceed-ing,with all parties represented, was heard on July 24 and25, 1973, in Allentown, Pennsylvania, on the complaint ofthe General Counsel issued on June 5, 1973, as amended atthe hearing,' and the amended answer of Fast Foodmak-ers, herein called the Respondent or Company. In issue arethe questions whether the Respondent, in violation ofSection 8(a)(1) of the National Labor Relations Act, asamended,2 placed Orville McClanahan and Joseph Irelanon "probation" and subsequently discharged them becausethey engaged in a protected concerted refusal to work;threatened employees with reprisals, including a lockout, ifiThe amended complaint is based on original and amended chargesfiled on April 4 and July 18, 1973. respectively Copies of these charges wereduly served on the Respondent by registered mail onApril4 and July 19,1973,respeclively2 Section 8(a)(l) of the Act makes it an unfair labor practice for anemployer "to interfere with, restrain,or coerce employees in the exercise ofIll.THEALLEGED UNFAIR LABOR PRACTICESA.TheEvidence1.The truckdrivers'complaintsover theRespondent'sdelayin reimbursing them for roadexpensesThe Respondent, a division of Hardee's Food Systems,inc , serves as a distribution point for all HardeeRestaurants in the northeastern section of the country. Forsuch purpose, it maintains a warehouse in Quakertown,Pennsylvania, from which it transports by truck food andnonfood products to these restaurants located in variousStates. Joseph Shaull, the warehouse manager, is in chargethe rights guaranteed in section 7." Insofar as pertinent. Section 7 providesthat "[elmployees shall have the right to self-organization, to form, Join. orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection .. "209 NLRB No. 4 50DECISIONSOF NATIONALLABOR RELATIONS BOARDof this facility where 10 over-the-road truckdrivers, 9warehousemen,3 and other personnel are employed. Thedrivers have fixed assigned routes and generally work inpairs. Inmaking the deliveries to the restaurants, thedriversnormally incur reimbursable road expenses forturnpiketolls,meals,lodging, and incidental truck repairs.To meet these anticipated expenses, the Respondentinitially furnished each driver with a $75 advance whichwas later increased in August or September 1972 to $125when the smaller amount proved to be inadequate.Because therun of Orville McClanahan and JosephIrelan,thedischargees hereinwho were assignedas a team,entailed greater expenditures than the routes of the otherdrivers, their advances were further increased to $175 inOctober or November 1972.Ithas been the normal procedure for all the drivers,exceptMcClanahanand Irelan,to submit their weeklyexpense vouchers to Manager Shaull every Wednesday,while McClanahan and Irelan customarily handed in theirweekly vouchers on Tuesday before they made theirscheduled run at night. Until May 1973,+ Shaull, in turn,would forward these vouchers to the Respondent's homeoffice in Rocky Mount, North Carolina, for processing andthe preparation of expense checks for the individualdrivers.These checks would then be transmitted to theQuakertown facility where they would be given to thedrivers.This procedure contemplated that the driverswould receive their checks by the secondMondayfollowing the submission of their vouchers, thus allowingabout 12 days for reimbursement of expenses. Such timing,itapparently was believed, would minimize the need forthe drivers to lay out their own money for road expenses .5Unfortunately, due to various administrative and mail-ing problems, the expense checks did not always arrive atthe expected time from the home office with the delayamountingto one or more days and as much as a week.The net effect of these delays was to createa situationwhere drivers on occasions would be out of pocket sums ofmoney which they had expended on the Company's behalfin excessof advances that they had received. As a result,drivers repeatedly complained to Shaull about the latedelivery of their expense checks. An admitted outspokencritic of this unhappy situation was McClanahan.Around Christmastime, 1972, the problem of lateexpense checks visibly troubled the drivers. In a group,includingMcClanahan andIrelan,the drivers met withShaull and protested their failure to receive their overdueexpensechecks which had obliged them to use their ownmoney to meet roadexpenses.They also warned that, ifthiscondition persisted, they would not operate theirtrucks. Shaull indicated agreement that the drivers shouldpark their trucks if their money were not forthcoming.Shaull thereupon communicated with the Rocky Mount3The day shift warehousemen unload and store products shipped fromthe Company's manufacturing facilities or outside suppliers The ware-housemen on the night shift pull orders and load the trucks withmerchandise for delivery to the Hardee Restaurants° Shaull testified that the procedure of forwarding expense vouchers tothe Rocky Mount home office for processing was discontinued in May 1973when, on his recommendation, he was authorized to review the vouchersand issue checks to the drivers. According to Shaull, the new system hasbeen working well and has eliminated the delay problem. McClanahancredibly testified,without contradiction, that back in August or Septemberhome office and arranged to secure funds from a localbank in Doylestown, Pennsylvania, to be distributedamong the drivers as a temporary measure to enable themtomake their runs. Accordingly, Shaull was able to giveeach driver a temporary advance of $60 for which hesigned a receipt with the understanding that this sumwould be deducted from the expense checks due thedrivers.Manifestly, the use of temporary advances did notremedy the problem of late expense checks nor acceleratetheir timely delivery. Indeed, in the first week in January1973, the drivers continued to experience delays inreceiving their expense checks, which necessitated Shaull'smaking another arrangement with the home office forsecuring funds from the Doylestown hank to be used toprovide a second temporary advance of $60 to each driver.The drivers again signed for this advance with the sameunderstanding for the deduction of this sum from theirexpense checks. There is testimony that drivers were notpleased with the temporary advance measures, not onlybecause the advances did not correct the basic problem oflate expense checks, but also because their overdue expensechecks would be reduced by the amount of the deductionsand their personal recordkeeping would be "messed up."In fact, Shaull testified that the drivers so informed him.According to the uncontradicted testimony of driverHillary Gallagher, which I credit, Shaul] assured him thatsteps would be taken to straighten out the expense checkdifficulties.2.The refusal of McClanahan and Irelan towork; their placement on "probation" andsubsequent terminationOn March 19, 1973,6 McClanahan and Irelan did notreceive their expense checks which were due on that date,although other drivers were given their checks. Shaullexplained to McClanahan and Irelan that they had notreceived their checks because someone in the RockyMount home office had failed to initial their expensesheets.7The following Monday, March 26, no expense checks forthe drivers had arrived as they were supposed to. Shaulltelephoned the home office and was advised that thechecks had been mailed out and would probably reach theQuakertown facility in the next morning'smail.Shaullconveyed this message to the drivers. Under companyprocedures, McClanahan and Irelan each had two expensechecks due on March 26 in payment of previously filedvouchers, while each of the other drivers had one checkforthcoming.Moreover, it appears that as of that dateMcClanahan had advanced for road expenses approxi-mately $150 andIrelan a lessersum out of their ownpocketsin excessof the $175 previously advanced by the1972 he andIrelanmade a similar proposal of direct issuanceof checks byShaul) in order to rectifythe late expensecheck problem.AccordingtoManager Shaull, the increases in the cash advancesmentionedaboveand the change inthe day oftheweek drivers wererequired to submit their expense vouchers were intended to avoid theproblem of dinersusing their own money for road expenses6Unless otherwiseindicated,all datesrefer to 19737According to McClanahan'sundisputed and credited testimony-onMarch 20Shaull gave him and Irelan$50 from Shaull's personal funds tocover expenses on their then scheduled run. FAST FOODMAKERS51Company to each of them, although payment for allexpenditures had not yet become due. When McClanahanand Irelan returned to the warehouse from their run in theevening of March 26, they asked Night Foreman McCurdywhether their expense checks had arrived and wereinformed that they had not. McClanahan and lrelanthereupon discussed the matter between themselves anddecided that they would not make their regular Tuesday(March 27) run, which was scheduled to begin at 11 p.m., iftheir expense checks were not received by then.On the morning of March 27, McClanahan went to thewarehouse and was advised by Shaull that the expensechecks had not yet come in. While they were waiting for anemployee to return from the post office with the mail.McClanahan indicated to Shaull that he and his partner,Irelan, would not make their run unless they received theirmoney or expense checks.8 This elicited Shaull's remarkthat if there is "[n Jo money, 1 guess we all leave the truckssit."After the employee returned from the post office,Shaull apprised McClanahan that no checks had arrived.Because,as Shaull testified, the drivers "wererunningdusta littlebit too low," he decided again to secure atemporary advance for the drivers to tide them over untilthey received their expense checks. Shaull then arrangedwith the home office to obtain $600 from the Doylestownbank and invited McClanahan to accompany him there.McClanahan declined the invitation, declaring that Shaullcould get all the money he wanted but that he (McClana-han) would not sign for the temporary advance and thuscause his expense account to be "messed up" and causefurther delay in their payment, as prior experience provedto be the case.-9After obtaining funds from the bank, Shaul] placed $60in separate envelopes for each driver together with areceipt to be signed by the recipient. These envelopes werethen handed to Night Foreman McCurdy for distributionamongthe drivers when they reported for work. Subse-quently, only 2 of the 10 drivers accepted the $60 whenMcCurdy offered it to them.In the meantime, Irelan called the warehouse officeabout 1 p.m. of the same day (Tuesday, March 27) and wasadvised that the expense checks still had not arrived.Irelanthen conveyed this information to McClanahan. About10:30 p.m.,McClanahan telephoned McCurdy and in-quired whether the expense checks had come in. McCurdyanswered in the negative and, in reply to his furtherquestions,McCurdy said that Shaull had obtained moneyfrom the bank to give the drivers, as a temporary advance,s It is clear that McClanahan used the term "money" and "expensechecks" interchangeably9The foregoing findings reflect the credited portions of McClanahan'sand Shaull's testimony Although Shaull denied McClanahan's testimonythatMcClanahan told him that he and Irelan would not make their rununless they received their money or expense checks or that McClanahansaid that he would not sign for a temporary advance, it is highly probablethatMcClanahan made the statements in question which are clearlyconsistent with his position in the ensuing events leading up to his dischargeiuThis account of the McClanahan-McCurdy conversation is based onthe former's credible testimonyMcCurdy's version does not substantiallydiffer from McClanahan's except that McCurdy testified that McClanahanonly asked him if he had "money' not the expense checks SinceMcClanahan was obviously more concerned about the expense checks, it isvery likely that he would ask about themi iAlthough McCurdy testified that McClanahan did not explain "in anyfor which they would have to sign. In response, McClana-han indicated that he and Irelan would not make theirscheduled run unless they received their overdue expensechecks, nor would they accept the $60 temporary advanceiftheywere required to sign for it.i0 McCurdy thencommunicated with Shaull and related this conversation.Shaull directedMcCurdy "to dust leave the truck set."According to McClanahan's testimony, if he and Irelanwere given the $60 without their signatures they wouldhave made their scheduled trip and used the money for theroad expenses and, on their return, they would have turnedback the unused portion of the advance. In this way,McClanahan testified, the temporary advance would nothave been charged against the expense checks which wereowing to them, thereby not "messing up" their accounts.After the foregoing telephone conversation, McClanahanand Irelan decided to report for work because of thepossibility that the Company might give them the tempo-rary advance without signing for it. When they arrived atthe warehouse about 11 p.m.. they asked McCurdy for themoney. McCurdy refused to give it to them unless theysigned a receipt, which they refused to do.li Consequently,McClanahan and Irelan determined between themselvesthat they would not make the run that night. Following hissecond call to Shaull to report the latest development,McCurdy informed McClanahan and Irelan of Shaull'sdecision that, if they refused to sign for the money, to"leave the truck set" and they would be on "probation." izAt this point, McClanahan requested McCurdy not to takeover and make his (McClanahan's) and Irelan's runbecause, if he did, it would defeat the purpose of theiraction.McCurdy assured them that he would not makethe:ir run and McClanahan and Irelan left.About 2:30 or 3 o'clock Wednesdaymorning(March 28)McClanahan and Irelan returned to the warehouse. Whilein the parking lot, they informed the drivers, who werepreparing to leave on their tour of duty, that they were notmaking their run. However, it appears that the driversnevertheless proceeded to make their deliveries. At thistime,McClanahan again spoke to McCurdy and repeatedhis prior request that McCurdy refrain from taking overMcClanahan's and Irelan's assigned route and received thesame assurance as before that he would not,133.The discharge of McClanahan and Irelan; thedrivers' protest and their withholding of servicesWhen Manager Shaull came to the warehouse at 8detail" the reason he wouldnot sign areceipt,ina pretrialaffidavitMcCurdy had given to aBoard agent,he made the statement, which hetestified was true, that McClanahan..said that hedidn't want to sign for the$6000 since it wouldprobablymess up the amount of expense and it would take longer toget it backHe said thecompany should have another way. Mac[McClanahan]said the company was into him for expense moneyamounting to about $134 00i2McClanahan credibly testified,without contradiction,that a notice onthe bulletinboard statedthat two periods ofprobationwould result indisciplinary action13Although McCurdy could notrecall whether McClanahan requestedhim not to make his and Irelan's run in this andtheir priorconversation, Icredit McClanahan's testimony that he did make the request 52DECISIONSOF NATIONALLABOR RELATIONS BOARDo'clockWednesday morning (March 28), he noticed thatthe loaded truck assigned to McClanahan and Irelan wasstillin the yard. He thereupon telephoned the RockyMount office and reported to the Company's officials thatMcClanahan and Irelan had failed to make their Tuesdaynight run. Shaull was instructed to terminate the twodrivers for this reason.In the meantime, McClanahan and Irelan learned thatmorning that their overdue expense checks had arrived. Inthe afternoon, they went to the warehouse prepared to gotowork.After picking up their expense checks, theyproceeded to Shaull's office where Shaull informed themthat, as he had expected, they, were terminated by the homeoffice because they had refused to make their Tuesdayrun.14With Shaull's permission,McClanahan then usedthe company telephone in an unsuccessful effort to reachthe Board's Regional Office.Following their discharge, McClanahan and Irelan wentto their truck to remove their personal belongings. While soengaged, other drivers approached them and, in answer totheir inquiries as to what had happened, were informedthat they were discharged because they had refused tomake their scheduled run the day before because theirexpense checks were then overdue. The drivers expressedtheir dissatisfaction with the Company's action. One of thedrivers,HillaryGallagher, thereupon discussed the dis-charges with Shaull, who stated that nothing could be doneinasmuch as Rocky Mount had made that decision. WhenGallagher attempted to justify McClanahan's and Irelan'sconduct on the ground of the continuing expense checkproblem, Shaul] retorted that he had offered them the $60temporary cash advance. In reply, Gallagher pointed outthat thatsum wasless than the amount of the money theyhad already expended out of their own funds. There is alsotestimony by Shaul] that during the day, as driversreturned from their runs, he also explained to them whathad transpired and the reason for the discharges and thatthis caused "a little bit of tension in the air."Later in the afternoon, the drivers held a meeting amongthemselves. Concluding that the discharges were unfair inview of the recurring expense check problem, they decidedto speak to Shaull to protest the discharges and to withholdtheirservicesand shut down the operation unless McCla-nahan and Irelan were reinstated. Accordingly, between6:30 and 7 p.m., the drivers entered 'Shaull's office and,withGallagher as their main spokesman, voiced theiropposition to the discharges. This led to a discussion of theexpense check problem which the drivers declared requiredcorrection. The drivers also pointed out to Shaull that whathappened to McClanahan and Irelan on account of theirfailure to receive their checks on time could happen tothem and that it was unfair for the Respondent toterminate those employees. Gallagher then indicated that,under these circumstances, he would not work unlessMcClanahan and Irelan were reinstated. At Gallagher'ssuggestion, Shaull polled the individual drivers to ascertainwhether they, too, intended not to work that night. AfterISSubsequent to their discharge. McClanahan and Irelan received theirpaychecks and the balance of expense moneys due them after deductionswere made for the moneys previously advanced to them15Thefindings relating to the drivers meeting with Shaull are based onputting that question to most of the drivers who expresseda uniform intention of not making their runs, Shaulldeclared that it looked like all of them did not intend towork and that they should know what they weredoing-they were "asking for trouble." Further stating thateither all or none of the trucks would go out, Shaullsuggested that the drivers go home, think about theiraction, and he would set up a meeting the next morningwithWilliam Bunch, the Respondent's director of distribu-tion.'!",A conflict in testimony is presented whether Shaul]also stated something to the effect that, "if you're all notworking . . . there's going to be a lockout." However, thisconflictneed not be resolvedsince it isclear that,regardless of the terminology used by Shaull, the cessationof work resulted from the drivers' deliberate determinationto withhold their services and not to any affirmative act onthe part of Shaull.After the drivers left Shaull's office. they returned to thedrivers' room where McClanahan and Irelan had remainedduring the above meeting. Subsequently, Shaull appearedand told the group they had 5 minutes to leave thepremises.Here, too, there is a dispute in the testimonywhether Shaull mentioned "a lockout," which is also notnecessary to resolve for the previously indicated reason. Onthisnote, the drivers departed. About thistime,ShaullinstructedNight Foreman McCurdy to send home thewarehousemen, whose duty it was to load the trucks, andto close down the facility, as no trucks were going to makeany deliveries that night.Several hours before the warehouse was closed, McCla-nahan engaged McCurdy in a conversation in the parkinglot.According to McCurdy, McClanahan told him that itwould not be healthy for him to take McClanahan's runthat evening because a friend, who was familiar withMcClanahan's route, would be out to get him. McCurdyfurther testified that he did not respond but only shruggedhis shoulders.McClanahan's account of this incidentis,asfollows:When McCurdy drove into the yard, McClanahan ap-proached him, saying that he wanted to talk to him aboutmaking his (McClanahan's) run. McCurdy answered thathe, too, wanted to speak to him about that matter.McClanahan then stated that McCurdy must be aware thatevery driver was parking his truck; that he did not thinkthat it would be healthy for McCurdy to make a runbecause he would make "too darn many enemies"; andthat, if he made the run, McCurdy would be defeating hisand the other drivers' purpose. McCurdy replied that hewould not make the run.McClanahan further testified that a week later inShaull's office, in the presence of Irelan, Shaull andanother person, he told McCurdy that "last week ... [he]was out to hang . . . [his] ass" and that he had called theNew York Port Authority to report that McCurdy couldnot lawfully make a run after working a full day in thewarehouse.1eMcCurdy admitted that McClanahan toldhim that the previous week he was "out to get ... [his ]those parts of the testimony of Gallagher, Shaull,and driverFloyd Hangeywhich 1 believe reflect what probablytranspired on this occasioniS Irelan testified that he was presentwhen McClanahanmade thetelephone call to the New York Port Authority McClanahanalso testified FASTFOODMAKERSass." AlthoughMcCurdy alsotestified at first that he didnot recall whether McClanahan gave a reason,later in histestimony he recalled that McClanahan mentioned that hehad reported to some authorityMcCurdy's "log" violationsdue to his failure to take a sufficient rest period beforedriving.Irelan confirmed the correctness of McClanahan'stestimony concerning the above conversations.Giving careful consideration to all the testimony, I amnot convincedby McCurdy'saccount that McClanahanthreatenedhim with bodilyharm.At best,l find McClana-han's remarks ambiguousand that theywere actuallyintended as a warning that he would reportMcCurdy tothe appropriate authorities for driving a truck in violationof highwayrules pertaining to rest periods.4.The drivers'return to work on March 29;their resumption of the work stoppage on April 1;the Respondent'sApril 2 telegram; and thetermination of the second walkoutThe next morning,March 29,William Bunch, theRespondent's director of distribution,met with the drivers.In answer to Bunch's inquiry concerning the drivers'problems, Gallagher,as spokesman for the drivers,broughtup the subjects of McClanahan's and Irelan'sdischargeand late expense checks which necessitated their usingtheir own money for road expenses.Bunch explained thatthe discharges were caused by the failure of McClanahanand Irelan to make their scheduled deliveries after theywere each offered a temporary advance by Shaull to covertheir road expenses.As for the late expense checks, Bunchacknowledged that it was a problem and assured thedrivers that he would look into the matter to see whatcould be done to facilitate the handling of their expensevouchers.The meeting ended with the drivers agreeing toreturn to work,which they did, completing the week's runs.On Sunday night,April 1,the drivers,still unhappy overthe discharges,held another meeting among themselves atwhich they decided to resume their work stoppage.Thereafter,all but two drivers, who had left earlier to maketheir deliveries, notified the Company of their decision.About 12:30 Monday morning(April 2).Night ForemanMcCurdy informed Shaull of this development.Shaull, inturn,conveyed this information by telephone to MeltonFutrell, the overall warehouse operations manager in theRocky Mount home office. Futrell advised Shaull thatBunch and he would visit the Quakertown facility on April4.About 1:30 p.m.on April 2,Futrell telephonedMcClanahan at his home, requesting him to put the menback to work and to call off the strike.McClanahan statedthat he would talk to the men about it but doubted that hecould do anything.Futrell,however,expressed confidencethatMcClanahan could do it, adding that when companyofficials returned from a convention in Acapulco,he wouldarrange a meeting at which McClanahan would have anopportunity to discuss the discharges with them.McClana-han thereupon communicated with the drivers whoadhered to their position not to return to work andMcClanahan so advised Futrell.that he called theNew York Statepoliceto watch forthe Respondent's53Laterin the afternoon,Shaull sent the following telegramto each striking driver:BillBunch will be in Quakertown Monday,April 9 foremployeemeeting.Driverswho fail to work asscheduled are subject to disciplinary actions up to andincluding possible termination.About 5or 6 o'clock in the evening,Shaull received atelephone call from a driver inviting him to a driversmeeting then being held at his home.Shaull accepted. Atthe meeting,Shaull participated in the discussion concern-ing the discharges and the expense check problem,as wellas Shaull's above telegram.Shaull stated that he lacked theauthorityto change any decision but that he expected thatthe divisionhead wouldbe at the Quakertownfacility byWednesday, April 4,atwhich time a meeting with thedrivers would be heldto settle these matters.On April 4,Bunch met with the drivers in another effortto resolve the discharge and late expense check difficulties.In the course of these discussions,the subject of employeebenefits was raised and the Respondent agreed to have anofficial conversant with such matters speak to them on afuture date.Following this meeting,the drivers returned towork. The same daytheUnion filed the unfair laborpracticecharge which initiated this proceeding.5.The April I I Allentown AirportepisodeAs previouslypromised,company officials from thehome office metwith the driversat the Quakertownwarehouseon April 10. At thismeeting,the Respondent'sVicePresident Ramsey discussedthe Company's employeebenefit program.While the meeting was in progress,Warehouse Operations Manager Futrell received a tele-phone call from McClanahan who complained that neitherhe norIrelan had been invited to that meeting and thatFutrell hadthus "reneged"on his prior agreement.Futrellexplained that the reasonwhy they weren't invited to themeeting was the fact that an unfair labor charge had beenfiled against theCompany andthat if Futrell had arrangedfor their attendance, the Companywould "have... [his Ihead in fifteen minutes."Futrell then handed the phone toRichard F.Sherman,corporate counsel to the Respon-dent'sparent company.to speak to McClanahan.AlthoughSherman was disposed to hear McClanahan's account of'his discharge over the telephone,McClanahaninsisted onhaving a face-to-face meeting.Because of a prior commit-ment,Sherman agreed tonotifyMcClanahan if such ameeting couldbe scheduled.About 9:30 a.m. the next morning(April 11), Shaullcalled McClanahan and informed him that Sherman wouldsee him at the warehouse between 1 and2 p.m. Thismeeting was subsequently changed to 5 or 6 o'clock in theevening atthe Allentown Airport whereSherman wouldmake an en route stopover in a company plane. SinceIrelanwas unable to attend this meeting,McClanahanasked UnionBusinessAgent NealManganelli to accompa-ny him.There is an irreconciliable testimonial dispute as to whatHardee equipment on the road which was being operated in violation of"log" rules. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDtranspiredat the airportmeeting.McClanahantestifiedthat he and Manganelli met Futrell,Sherman,and twoother company people in theReadingAviationServicehangar; that,after Futrell introduced him to Sherman, he,Manganelli,and Sherman left and boarded the plane; thaton the plane, Sherman askedwho wasthe person with him;and that Manganelli answeredthat hewas theUnion'sbusiness agent and that theCompany's "people havechosen us to representthem and that's what weintend todo."McClanahan furthertestified that Sherman thenquestionedManganelli's presence,remarking that hethought that this was goingto be a "one-to-one" meeting.Manganelli thereupon departed.Accordingto Sherman,while in the plane Manganelliidentifiedhimself as a Teamsters representative andproposed that, if McClanahanand Irelan were reinstated,"we" would dropthe unfairlabor practicecharges. Inresponse,Sherman testifiedthat he stated that hethoughtthatMcClanahan had requesteda "one-to-one"meetingand at this point Manganellileft theplane.Both McClana-han and ManganellicontradictedSherman and denied thatManganellior anyoneelsementioned the unfair laborpractice charge at this point.Ihave seriousdoubts thatManganelliwould proposedroppingthe charges as soon as he identified himself andbefore thesubject of the dischargeswas even discussed.For this reason and in viewof my credibilityfindingsbelow,IcreditMcClanahan'sand Manganelli'sdenialsthat the unfairlaborpractice charge was mentioned whenthe three of them were together.Concerning the ensuing conversationbetween McClana-han and Shermanwhen theywere alone on the plane,McClanahangave the following account:Noting that itwas his businessto deal withorganized labor and unionactivities,which the Company opposed,Sherman asked,"What willit takefor him to pull hishorns in and gohome." When McClanahananswered"nothing," Shermancommentedthatitwas costingthe Companyquite a bit ofmoney tofight the unfairlaborpractice charges andinquired, if he were able to secureMcClanahan's reinstate-ment,whetherMcClanahan would takethe other fourdriverswho signed union cards to theLaborRelationsBoard and tell the Boardthat they did notwant an electionbut wanted the petition withdrawn. Sherman then addedthat hewas not making a promise of reinstatement toMcClanahan but that he wouldsee what hecould do forhim.McClanahanresponded that he could not complywith Sherman's request because itinvolvedother individu-als than himself.Shermanalso asked McClanahan whetherhe wouldconsider reinstatement in anotherbranch of theCompany'soperation.To this inquiry, McClanahan gave anegativereplybecause his home was in theQuakertownarea. In answer to Sherman's further questionhow did hethink he could benefitthe Companyifhe were reinstated,McClanahan statedthat he, Irelan,and everybody elsewerededicated employees.In the course of the conversa-tion,Sherman indicated that,if the petition for an electioncould he withdrawn,thiswouldgivethe Company I yearwithin which to try to correctitsmistakes and problemsbefore the employees could "petitionfor theunion again."McClanahan's response was that allhe coulddo is discussthematter with the other drivers.In addition,Shermaninquired whether McClanahan"would...be in therebattling for the union" when the employees would have theopportunity to petition for the union again.McClanahananswered,"Possibly."Sherman furnished an entirely different version of hisconversation with McClanahan,placing the initiative onMcClanahan in offering to drop the unfair labor practicecharges and to solve union problems in return forreinstatement.Thus, according to Sherman's testimony,the following occurred:When Manganelli left the plane,Sherman asked McClanahan to relate his side of the storyconcerning his discharge.McClanahan answered that herefused to sign for the temporary cash advance because itwouldmess up his expense account.Sherman thenresponded that McClanahan's position was not justified astheCompany needed his signature for its records.Thereupon,McClanahan asked Sherman what it wouldtake to be reinstated.Sherman replied that he did not knowand, in turn,inquired of McClanahan what he had to offer.When McClanahanY stated that he was a good employee,Sherman remarked that he didn'tknow it but his drivingrecord would speak for itself. McClanahan then offered todrop the charges.To this offer,Sherman commented thathe thought that the Company would be successful indefending its position,even though the litigation costs were"kind of prohibitive."McClanahan then asserted that hecould take care of the other problems, by which he meantunion problems. Sherman thereupon told McClanahan:even if the company were interested, . ..if there is aunion battle,the company would have no idea ofknowing whether you were for or against the company.. . . And secondly, . . .the only way that I could seethat. . . youroffer here to get rid of the unionproblems, could result in success would be if thepetition was withdrawn,or the complaint whatever itwas.At thispoint,McClanahan declared that he didn't "havethatmuch power" and that he didn't think hecould dothat.The conversationconcluded with Sherman sayingthat inany eventhe did not think anything could be doneforMcClanahansince he (Sherman)did not have thepowerto hire and fire and that all he could do is to reportto theRockyMount officials what McClanahan hadrelated.Sherman further testified that he was not aware at thetime of theaboveconversation that a petition had beenfiledwith the Board's regional office,although he knewthattheCompanyhad receivedtheUnion'sletterrequesting recognition but he had not seen its contents. Healso testified that he was aware at the time of theconversation that a petition could be filed.Frommy appraisal of the above testimony I findMc Clanahan's account more persuasive than Sherman's.Consideringthe details and nature of the conversationrecountedby McClanahan,as well as his demeanor on thewitness stand,Ido not believe, as the Respondent argues,thatMcClanahan's testimony was "patently fabricated."Although thereisno direct evidence that Sherman wasawarethat the Unionhad filed a representation petition FAST FOODMAKERS55earlier in the day of the conversation in question, it doesnot necessarily follow, as the Respondent indicates, thatSherman could not possibly have suggested to McClana-han that he attempt to secure the withdrawal of the petitionor notify the Board that the employees did not want anelection.Admittedly, Sherman was aware that before hisconversation with McClanahan the Company had receiveda letter from the Union claiming to represent a majority ofthe employees and requesting recognition. In addition,there can be little doubt that, as corporate counsel,Sherman also knew that the Company would decline torecognize theUnion without a Board election, as theCompany did the next day when it answered the Union'sletter.In these circumstances, it could reasonably beassumed that a representation petition might be filed sothat it is not so unlikely that, in anticipation of such filing,the subject of withdrawal of the petition could have beendiscussed. Indeed, as shown above, Sherman testified thatwhen McClanahan offered to remove the union problems,he (Sherman) stated that the only way McClanahan's offercouldbe successful "would be if the petition waswithdrawn, or the complaint whatever it was." Moreover,militating against the probability that McClanahan offeredto drop the unfair labor practice charges in this case inexchange for reinstatement is Sherman's testimony thatMcClanahan stated that he lacked the power whenSherman suggested the withdrawal of "the petition . . . orthe complaint whatever it was." All things being consid-ered, I creditMcClanahan's version of the April 11episode.6.The Union's request for recognition; therepresentation petitions; interrogation by theRespondentOn April 10, the Union sent a letter to the Respondent atitsQuakertown facility, claiming to represent a majority ofits employees and requesting recognition. Upon its receipt,which was probably on April 11, Warehouse ManagerShaull telephoned the Company's home office in RockyMount and advised them of the letter and "roughly" of itscontents and that he was forwarding the letter to them.Subsequently, the home office dictated to Shaull on thetelephone the Company's response which Shaull transmit-ted to the Union by letter dated April 12. In it, theRespondent questioned the Union's majority claim anddeclined recognition without a Board election.On April 11, the Union filed a representation petition(Case 4-RC-10306) with the Board's Regional Officeseeking to represent a unit of warehousemen and truckdn-vers at the Respondent's Quakertown location. With theapproval of the Regional Director, this petition waswithdrawn on April 19. On the same day, another petitionwas filed (Case 4-RC-10325) for a unit of truckdriversonly.An election was held on June 15, which the Unionwon, resulting in its certification on June 25.At the hearing, the Respondent admitted the followingallegations of paragraph 5 of the complaint:(e)On or about April 20, 1973 and again on April 27,1973, Joseph Shaull interrogated employees concerningtheir desire for representation by the Union.(f)On or about April 20, 1973 and again on April 27,1973, Joseph Shaull interrogated employees concerninghow they would vote in the Board representationelection being sought by the Union.B.Concluding Findings1.With respect to the dischargesSection 7 of the Act guarantees employees "the right to.. . engage in ... concerted activities for the purpose of... mutual aid or protection ...." Unquestionably, theprotection afforded employees by this provision extends toconcerted work stoppages for such objective.17 To penalizean employee by discharge or other discipline for exercisingthis right violates Section 8(a)(1) of the Act.'8Ifind that McClanahan's and Irelan's refusal to maketheir assigned deliveries onMarch 27 was the kind ofactivity Section 7 protects and that their placement on"probation" and their subsequent discharge for suchreason violated Section 8(a)(1) of the Act. As shown above,the Respondent's truckdrivers had been repeatedly experi-encing delay in reimbursement for road expenses incurredby them in excess of the moneys advanced by theRespondent.Admittedly. this delay was a source ofannoyance to the drivers who complained about thiscondition and even warned on one occasion that theywould not operate their trucks if that problem was notremedied.On March 27, when the Respondent wasconcededly delinquent in the payment of the two expensechecks due to McClanahan and Irelan,19 McClanahan andIrelan jointly decided not to make their scheduled run thatnight unless they first received their checks. At this time,they had already advanced substantial sums of their ownmoney on the Respondent's behalf. Manifestly, theirconcerted withholding of services was directly related toemployees' legitimate interest in improving a recurrentcondition of employment and served as a protest againstthe Respondent's failure to make timely reimbursement tothe drivers of their road expenses. In these circumstances,therecan be no doubt that the concerted effort ofMcClanahan and Irelan to induce the Respondent torectify the late expense check situation constituted anactivity for the mutual aid and protection of themselves, aswell as of the other drivers. Indeed, as discussed above, thedrivers subsequently engaged in two strikes in protest ofthedischarges and the unresolved late expense checkproblem which brought about those dismissals. It thereforefollows that the placement of McClanahan and Irelan on"probation" and their subsequent discharge were inviolation of Section 8(a)(1) of the Act.20The Respondent concedes that ordinarily the conduct ofMcClanahan and Irelan in protesting the nonpayment ofexpenses would constitute a protected concerted activity.'7N L R B v Washington Aluminum C ompany. Inc,370 U S 9. 16-17(1962)18WashingtonAluminum, supra,Hugh H H Elton Corporation vN L R B,414 F 2d 1345. 1347 (C A 3, 1969), cert denied 397 U S 935(1970)11At that time the other drivershad one overdueexpense check owing toeach of them20 ('f San Juan LumberCompani,144 NLRB108. fn 1. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, it vigorously contends that McClanahan andIrelan removed themselves from the protection of the Actwhen they refused the temporary cash advance for roadexpenses unless it was given to them without signing areceipt. In support of its contention, the Respondentargues that, by taking that position, McClanahan andIrelan were actually challenging the Company's authorityto establish the terms on which it would disburse cash andthereby they were attempting to dictate the terms andconditions under which they were willing to work. This, theRespondent's argument continues, deprived the McClana-han's and Irelan's work stoppage of statutory protectionunder prevailing decisions. I find the Respondent'scontention totally untenable and the principle of the casesupon which it relies inapplicable to the facts herein.In the first place, McClanahan and Irelan preferred theirexpense checks since the temporary cash advance was onlya makeshift measure which did not solve the basic problemof late expense checks. In fact, if they accepted thetemporary advance, that money would have been deductedfrom their expense checks as they became due therebydepriving them of full timely reimbursement of theirpreviously filed vouchers and creating confusion for theminmaintaining their personal accounts. Certainly, there isnothing in the Act which barred McClanahan and Irelanfrom exercising their statutory right to withhold theirservicesuntil the critical problem of late checks wasrectified. To be sure, they indicated a willingness to acceptthe temporary advance provided they were not required tosign for it. However, this did not amount to a waiver oftheir statutory right to cease work to protest a troublesomeworking condition-the late expense check problem.Moreover, it appears that McClanahan and Irelan werewilling to accept the temporary advance-although with-out signing for it-in order to use the money to coverexpenses on their March 27 scheduled run, returning to theCompany the unused money at the end of the trip. In thisway, they believed that they would avoid any reduction inthe checks for which they had already expended their ownmoney. While the Respondent might feel that McClanahanand Irelan acted unreasonably or unwisely, "it has longbeen settled that the reasonableness of workers' decisionsto engage in concerted activity is irrelevant to a determina-tion" whether their activity is protected.21Finally, I am unable to perceive anything in the conductofMcClanahan and Irelan from which an inference couldbe drawn that they attempted to impose their ownconditionsof employment which would justify theirdischarge. The cases cited by the Respondent22 are plainlydistinguishable. There, the employees did not engage in awork stoppage but refused to obey orders concerningovertime while continuing to work their regular hours. TheBoard and the court viewed such conduct as tantamount todictating their own terms of employment. It is clear thatthis is not the situation in the present case whereMcClanahan and Irelan ceased work to protest a workingcondition. Indeed, the authorities expressly recognize theinapplicability of the cited principle to a case, such as this,21N.L.R.B. v.Washington Aluminum Company, Inc.,370 U.S. 9, 16(1962);N.L.R.B. v.Mackay Radio & Telegraph Co.,304 U.S. 333, 334.22C.G.Conn, Limited v. N.L.R.B.,108 F.2d 390 (C.A.7); John S. Swiftwhere employees engage in a concerted work stoppage toprotest a disagreeable condition of employment.23 To holdotherwise, would only frustrate the policy of the Act toprotect the right of workers to act together to secure animprovement in their working conditions.24In sum, I find that, by placing McClanahan and Irelanon "probation" and subsequently discharging them forrefusing to make their scheduled run, the Respondentviolated Section 8(a)(1) of the Act.2.With respect to otheracts of interference,restraint,and coercionIt has been found above that when the truckdrivers metwith Manager Shaull on March 28 and informed him thatthey intended to withhold their services in protest of thedischarge of McClanahan and Irelan, Shaull warned themthat they were "asking for trouble." It is also undisputedthat, after the drivers resumed the strike, which they hadpreviously abandoned, the Respondent sent each driver atelegram warning him that the drivers "who fail to work asscheduled . . . [were] subject to disciplinary actions up toand including possible termination." Clearly, such threatsof reprisal if employees exercised their statutory right toengage in a strike or a concerted refusal to work in protestof the unlawful discharge of fellow employees violatedSection 8(a)(1) of the Act. However, I find that theRespondent did not violate the Act by threatening to lockout employees, as alleged in the complaint.It has also been found that on April 11 the Respondentheld out to McClanahan the prospect of reinstatement andbenefits to be derived by employees from the Respondent'scorrection of its mistakes and problems if McClanahanwould go to the Board with the four drivers who hadsigned union cards and notified the Board that they did notwant an election but wanted the petition withdrawn. Therecan be little doubt that statements of this type constitute anunwarranted interference with, and restraint upon, em-ployees' right to a free choice of a bargaining representa-tive at a Board-conducted election, which Section 8(a)(1)prohibits. In this context, I further find similarly violativeof this provision of the Act the Respondent's admittedinterrogation of employees concerning their desires forunion representation and their voting intentions in theunion-soughtBoard election.Lastly,Ifind that thestatements alleged to have been made on April 11, otherthan those found above to constitute unfair labor practices,were not established by the evidence and therefore suchallegations of the complaint will be dismissed.IV.THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and that it take certain affirmative action designedto effectuate the policies of the Act.The Respondent contends, in effect, that McClanahanand Irelan forfeited their right to reinstatement andCompany, Inc.,124 NLRB 394;Successful Creations, Inc.,202 NLRB 242.23 See, for example, C.G. Conn, supra,p. 397.24WashingtonAluminum, supra, p. 17. FAST FOODMAKERS57backpay because subsequent to their discharge McClana-han threatened Foreman McCurdy with violence if heundertook to service their route. Clearly, there is noevidence that Irelan engaged in such asserted conduct. Inany event, I have previously found that McClanahan didnot threaten McCurdy with bodily harm and that, at best,his remarks were ambiguous and were really intended towarn McCurdy that he would be reported to the appropri-ate authorities for driving a truck in violation of highwayrules regarding rest periods. I therefore find that McClana-han did not engage in such misconduct as to warrantabsolving the Respondent from the obligation of remedy-ing the unlawful discharge of the two named individuals.Accordingly, it is recommended that the RespondentofferMcClanahan and Irelan immediate and full reinstate-ment to their fonner jobs or, if those jobs no longer exist,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings they may have sufferedby reason of their unlawful discharge by payment to eachof them of a sum of money equal to that which each onenormally would have earned from March 28, 1973, the dateof his discharge, to the date of the offer of reinstatement,less his net earnings during the said period. Backpay shallbe computed with interest on a quarterly basis in themanner prescribed by the Board in F. W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716. To facilitate the computation, as well as toclarify the named employees' right to reinstatement andemployment, the Respondent shall make available to theBoard, upon request, payroll and other records necessaryand appropriate for such purposes. The posting of a noticeis also recommended.In view of the nature of the discharges for engaging inprotected concerted activity which "goes to the very heartof the Act,"25 and in view of the Respondent's otherconduct, there exists the danger of the commission by theRespondent of other unfair labor practices proscribed bythe Act. Accordingly, I recommend that the Respondentbe ordered to cease and desist from in any other mannerinfringing upon the rights guaranteed employees in Section7 of the Act.26Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS ot, LAW1.The Respondentisanemployer engaged in com-mercewithin themeaningof Section 2(6) and (7) of theAct.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By placing Orville McClanahan and Joseph Irelanon "probation" and subsequently discharging them forengagingin protected concerted activities for mutual aidand protection, the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.2sN L R B v Entwistle Manufacturing Co.120 F 2d 532, 536 (C A 4,1941).26N L R Bv Exprers312 U S. 426,43327 In the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulations of theNational LaborRelations Board, the findings,4.By threatening employees with reprisals if theyexercised their statutory right to engage in a strike or aconcerted refusal to work to protest the discharge of fellowemployees or for other mutual aid or protection withrespect to their terms or conditions of employment; byholding out to McClanahan the prospect of reinstatementand benefits to be derived by employees from theRespondent's correction of its mistakes and problems ifMcClanahan would go to the Board with the fourtruckdrivers who signed union cards and would notify theBoard that they did not want an election but wanted thepetitionwithdrawn;and by interrogating employeesconcerning their desires for union representation and theirvoting intentions in the union-sought Board election, theRespondent interferedwith,restrained,and coercedemployees in the exercise of their statutory rights withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The Respondent did not engage in the other unfairlabor practices alleged in the amended complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:ORDER27The Respondent,Fast Foodmakers, Quakertown, Penn-sylvania, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Placing employees on "probation,"or discharging orotherwise disciplining them for engaging in protectedconcerted activities formutual aid or protection withrespect to wages, hours, or other terms and conditions ofemployment.(b) Threatening employees with reprisals for exercisingtheirstatutoryright to engage in a strike or concertedrefusal to work in protest of the discharge of fellowemployees or for other mutual aid or protection withrespect to their terms and conditions of employment.(c)Holding out to employees the prospect of reinstate-ment and benefits to be derived from the Company'scorrection of its mistakes and problems if employees wouldnotify the Board thattheydid not want an election butwanted a union's representation petition withdrawn.(d) By interrogating employees concerning their desiresfor union representation and their voting intentions in aunion-sought Board election in a manner prohibited by theAct.(e) In any other manner interfering with,restraining, orcoercing employees in the exercise of their right to self-organization,to form labor organizations,to join or assistLocal 773,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and HelpersofAmerica, or anyother labor organization,to bargain collectively throughrepresentativesof their own choosing,toengage inconclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,umclusions,and order,and all objections thereto shall bedeemed waived for all purposes 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from. anyand all such activities except to the extent that such rightmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Orville McClanahan and Joseph Irelan immedi-ate and full reinstatement to their former jobs, or if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earningstheymay have suffered by reason of their unlawfuldischarge, in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and atl other recordsnecessary and useful in analyzing the amount of backpaydue and the right to reinstatement and employment underthe terms of this recommended Order.(c) Post at its facility in Quakertown, Pennsylvania, theattached noticemarked "Appendix." 28 Copies of saidnotice, on forms provided by the Regional Director forRegion 4, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 4, in writing,within 20 days from the receipt of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of theamended complaint that the Respondent violated Section8(a)(1) of the Act in other respects than those found hereinbe, and they hereby are, dismissed.28In the event that theBoard's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelationsBoard"shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Order of the National LaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT place employees on "probation" ordischarge or otherwise discipline them for engaging inprotectedconcertedactivitiesformutual aid orprotection with respect to wages, hours or other termsand conditions of employment.WE WILL NOT threaten employees with reprisals forexercising their statutory right to engage in a strike orconcerted refusal to work in protest of the discharge offellow employees or for other mutual aid or protectionwith respect to their terms and conditions of employ-ment.WE WILL NOT hold out to employees the prospect ofreinstatementand benefits to be obtained from ourcorrection of our mistakes and problems if employeeswould notify the Board that they did not want anelection but wanted a union's representation petitionwithdrawn.WE WILL NOT interrogate our employees concerningtheir desires for union representation and their votingintentions in a union-sought Board election.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form labor organizations,to join or assist Local 773, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization, to bargaincollectively through representatives of their own choos-ing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activities except tothe extent that such right may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment as authorized bySection 8(a)(3) of the Act.WE WILL offer Orville McClanahan and JosephIrelan immediate and full reinstatement to their formerjobs, or if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniori-ty or other rights and privileges, and make them wholefor any loss of earnings suffered by reason of theirunlawful discharge.All our employees are free to become,remain,or refrainfrom becomingor remaining,members of Local 773,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization, except to the extent that such right maybe affected by anagreementrequiring membership in alabororganization as a condition of employment asauthorized by Section 8(a)(3) of the Act.DatedByFASTFOODMAKERS(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Suite 4400,William J. Green, Jr., FederalBuilding, 600 Arch Street, Philadelphia, Pennsylvania19106, Telephone 215-597-7601.